Citation Nr: 1020435	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service 
Bureau


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1944 to December 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In a March 2009 Statement of the Case (SOC), the RO addressed 
the Veteran's claims of service connection for bilateral 
hearing loss and tinnitus.  Subsequently, the Veteran filed a 
timely substantive appeal in which he indicated that he was 
only appealing the issue of service connection for right ear 
hearing loss.  Accordingly, the issues of service connection 
for left ear hearing loss and tinnitus are not presently 
before the Board.  See 38 C.F.R. § 20.200; 20.204; 20.302 
(2009).  

The Veteran was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO in January 2010, but he failed 
to appear at the hearing.  His request for hearing is 
accordingly deemed to have been withdrawn.   See 38 C.F.R. § 
20.704(d) (2009).  

In May 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review, the Board finds that the Veteran's claim of 
service connection for right ear hearing loss must be 
remanded for two reasons.  

First, the Veteran submitted additional evidence following 
RO's most recent adjudication in a March 2009 SOC.  The 
additional evidence was not accompanied with a waiver of 
initial RO review.  Because the Veteran did not waive initial 
RO jurisdiction for this evidence, the Board cannot consider 
it in the first instance.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, it must be remanded for initial review by the agency of 
original jurisdiction.

Remand is also necessary to afford the Veteran a VA 
examination.  His Form DD 214 shows that he served during 
World Word II in the Pacific Theater.  In a June 2009 
statement, the Veteran asserted that he was exposed to 
excessive noise during his service as a result of exposure to 
the noise associated with firing weapons and ammunitions.  
His service treatment records (STRs) show that whispered 
voice testing at discharge in October 1946 was 15 out of 15.  
Otherwise, the Veteran's service records are presumed 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  Accordingly, there is no in-service evidence 
of hearing loss.  The Veteran's assertions of in-service 
noise exposure nonetheless constitute competent evidence of 
noise exposure in service.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).

With regard to his post-service symptomatology, the Veteran 
wrote in his June 2009 statement that his hearing loss has 
existed since service.  However, he did not notice any 
hearing loss for many years after service.  Rather, he was 
not aware of it until his wife told him he was frequently 
asking people to repeat themselves.  He indicates that he 
worked in an office environment after service.  

The record currently contains audiometer scores from December 
1977 as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
 5
10
5
5
35

The record also contains audiological evaluation results from 
October 1998 and January 2010 showing right ear audiometry 
scores meeting the criteria of a hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2009).

In summary, the evidence currently consists of (1) competent 
evidence of a current right ear hearing loss disability; (2) 
competent and credible evidence establishing exposure to 
noise during service; and (3) an indication that the Veteran 
has had continuous hearing loss symptoms that may be 
associated with his service.  Because the record otherwise 
lacks sufficient competent evidence upon which the Board can 
make a decision, remand for a VA examination is required.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a letter advising him 
of the information and evidence necessary 
to substantiate the remanded claim, as 
required by Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  The letter 
should also request that the Veteran 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may have 
additional records pertinent to his claim.  

2.  After the Veteran has signed any 
necessary releases, make as many attempts 
as necessary to obtain all pertinent 
records identified by the Veteran not 
already associated with the claims file.  
All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above requested 
development, undertake any further 
development warranted by the record.  
Then, schedule the Veteran for a VA 
audiological examination to determine the 
nature and likely etiology of his right 
ear hearing loss.  The entire claims file, 
including a copy of this remand, must be 
made available to the examiner for review.  
The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, in conjunction with the 
examination, and perform all necessary 
tests and studies, to include audiometry 
and speech discrimination (Maryland CNC) 
testing for the right ear.  The report of 
examination must reflect that the claims 
file was reviewed.

The examiner should then report in detail 
all audiometry test results.  The examiner 
should also offer an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the Veteran has a 
current right ear hearing loss disability 
that is etiologically related to his 
active service, to include as the result 
of noise exposure or other acoustic 
trauma.  In rendering this opinion, the 
examiner must take into consideration the 
Veteran's competent evidence that he was 
exposed to noise associated with firing 
weapons and ammunitions during his active 
service in World War II.  The examiner 
should also consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied upon the absence of evidence in the 
service medical records to provide a 
negative opinion).

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale, with citation to 
relevant medical findings, for all 
opinions and conclusions reached.  It is 
imperative that the examiner offer a 
detailed analysis for all conclusions and 
opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

4.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claim of service connection for 
right ear hearing loss in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



